This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 IN THE MATTER OF THE WRONGFUL
 3 DEATH ESTATE OF BRANDON LUCERO,
 4 Deceased.

 5 CRYSTAL LUCERO,

 6          Petitioner-Appellee,

 7 v.                                                                          No. 31,625

 8 TYLER ARAGON,

 9          Respondent-Appellant.



10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Nan G. Nash, District Judge

12 Duhigg, Cronin, Spring & Berlin P.A.
13 Nancy Cronin
14 Albuquerque, NM

15 for Appellee

16 Will Ferguson & Associates
17 Jesse Quackenbush
18 Albuquerque, NM

19 for Appellant
2
 1                             MEMORANDUM OPINION

 2 BUSTAMANTE, Judge.

 3        Tyler Aragon (Father) appeals from the district court’s order granting Crystal

 4 Lucero’s (Mother’s) motion to declare rights, status, and other legal relations of Father

 5 under the wrongful death act and for declaratory relief. [RP 182] The order is

 6 supported by the district court’s findings and conclusions. [RP 174] Father contests

 7 several of the district court’s findings and conclusions and claims that the district

 8 court erred in failing to enter other findings he had requested. [DS 4-18] Father raises

 9 one issue, contending that the district court erred in concluding that Father was not

10 eligible as a statutory beneficiary to settlement proceeds from the wrongful death

11 claim. [DS 18]

12        The calendar notice proposed summary affirmance. [Ct. App. File, CN1]

13 Mother filed a memorandum in support [MIS], and Father filed a memorandum in

14 opposition [MIO]. [Ct. App. File] Upon due consideration, we affirm.

15 DISCUSSION

16        As we discussed in the calendar notice, we are deferential to facts found by the

17 trial court, but review conclusions of law de novo.                Perry v. Williams,

18 2003-NMCA-084, ¶ 12, 133 N.M. 844, 70 P.3d 1283 (citing Strata Prod. Co. v.

19 Mercury Exploration Co., 1996-NMSC-016, 121 N.M. 622, 627, 916 P.2d 822, 827).


                                               3
 1 “[P]roof of natural-parent status is not necessarily sufficient for recovery under the

 2 wrongful death statute.” Dominguez v. Rogers, 100 N.M. 605, 609, 673 P.2d 1338,

 3 1342 (Ct. App. 1983). In Dominguez, we warned future litigants that this Court

 4 “would take a narrow view of a self-interested individual who chooses to assert a

 5 parental status only when it becomes financially profitable to him following the death

 6 of a small child.” Williams, 2003-NMCA-084, ¶ 16 (internal quotation marks and

 7 citation omitted).

 8        “Abandonment is defined by the outward behavior of the parent as perceived

 9 and interpreted by others; there is no inquiry into the parent’s concealed and

10 unexpressed intentions.” Roth v. Bookert, 119 N.M. 638, 648, 894 P.2d 994, 1004

11 (1995). “Abandonment consists of conduct on the part of the parent which implies a

12 conscious disregard of the obligations owed by a parent to the child, leading to the

13 destruction of the parent-child relationship.” Id. (internal quotation marks and citation

14 omitted). “No specific intent to disregard parental obligations is involved.” In re

15 Adoption of Doe, 100 N.M. 764, 767, 676 P.2d 1329, 1332 (1984) (internal quotation

16 marks omitted). “The only intent involved is the purposely engaging in conduct

17 which implies a conscious disregard of parental obligations.” Id. (internal quotation

18 marks and citation omitted).       “The typical kinds of conduct which constitute

19 abandonment are the withholding of parental presence, love, care, filial affection and


                                               4
 1 support and maintenance.” Id. (internal quotation marks and citations omitted).

 2

 3        “Because we are dealing with the extinguishment of [the f]ather’s property

 4 interest in a statutory right of recovery that was not a traditional incident of the

 5 parent-child relationship, there is no reason to employ the heightened burden of proof

 6 applicable to formal termination of parental rights proceedings.” Williams,

 7 2003-NMCA-084, ¶ 11. Thus, in this case, Mother bears the burden to establish the

 8 facts that support Father’s abandonment by a preponderance of the evidence. See,

 9 generally UJI 13-304 NMRA.

10        In the memorandum, Father continues to argue that since he and Mother were

11 young when she became pregnant, he thought Mother would put the twins up for

12 adoption or terminate the pregnancy. [RP 158-62; MIO 3] When they were born

13 medically fragile, Father continues to argue that when the twins were born medically

14 fragile, he never intended to abandon them if they lived and if they were his children.

15 [MIO 3-4] He contends that he stayed away because he did not want to get attached

16 if they died. [Id.] Father also continues to claim that he stayed away because he could

17 feel that Mother and Mother’s family were hostile to him. [Id.] Father points out that

18 he mentally prepared himself for fatherhood and faithfully paid child support after his

19 paternity was established and he was ordered to do so. [MIO 5] Father also points


                                              5
 1 out that he visited the twins in the hospital after they were born, and that he visited

 2 Brandon in the hospital before Brandon died. [Id.]

 3        Father further argues that he did not fully bond with Brandon because the time

 4 period between Brandon’s birth and death at sixteen months was too short, shorter

 5 than the factual scenarios presented in the cases relied upon in the calendar notice.

 6 [MIO 10] He asserts that he “made efforts” to establish a parent/child relationship in

 7 pre-birth family meetings and that his mother and sister assisted and visited Mother

 8 before and after the twins were born. [Id.] Father reiterates that after the twins were

 9 born, he was repeatedly advised that the twins would die, and therefore he did not

10 fully bond within months of their birth in the face of such “emotionally and

11 psychologically devastating facts.” [MIO 11] Father asserts that he held his son in

12 the hospital when it became less likely that the child would die. [Id.] He paid child

13 support after paternity was established. [Id.] Mother harassed Father and his new

14 girlfriend after the twins were born, which caused Father to remove himself from

15 Mother’s proximity and the situation. [Id.] Father argues, essentially, that Mother is

16 not blameless since CYFD temporarily removed the twins from Mother’s custody for

17 unsafe conditions there and without his knowledge or consent. [Id.] He also points

18 out that Mother was arrested for DWI. [MIO 11-12] Father further asserts that he

19 went to the hospital when he heard the news of the accident, comforted Brandon, but


                                              6
 1 left due to Mother’s family’s hostility. [MIO 13] Father points out that he went to

 2 Brandon’s funeral and grieved by the casket. [Id.] Father argues that his own young

 3 age and his contentious and litigious relationship with Mother during Brandon’s brief

 4 life provided obstacles to his fully bonding with Brandon prior to his death at sixteen

 5 months. [Id.]

 6        In contrast, however, Mother presented evidence that Father broke off contact

 7 with her shortly after she discovered that she was pregnant; Father and his family did

 8 not attend the baby shower; Father did not help with any arrangements for the birth;

 9 and Father did not visit Mother during her medically complicated pregnancy. [RP

10 164-170] After the twins were born, Father never requested visitation, never held the

11 twins, and he was never involved in their care in any way. [Id.] Mother further

12 presented evidence that after paternity was established almost a year after the twins

13 were born, Father never signed the birth certificates of the twins although ordered to

14 do so; Father never established a relationship with either twin; Father never held

15 Brandon; Father visited Brandon for twenty minutes before he died; Father did not

16 help pay for Brandon’s funeral; and Father never demonstrated a willingness to

17 establish or accept a loving responsibility for Brandon. [Id.]

18        The district court found that Father had provided no evidence that he fulfilled

19 any of the legal obligations of a parent except for paying child support once ordered


                                              7
 1 to do so. [RP 174-81] The district court noted that there was no evidence that Father

 2 was prevented from performing any of the acts by anything beyond his control. [Id.]

 3 The district court further found, from the time Brandon was born until his death at

 4 sixteen months, Father chose not to seek custody of him at any time, chose not to

 5 provide any meaningful level of care for his son, chose not to perform any form of

 6 emotional or voluntary financial support for his son, chose not to accept any legal

 7 responsibility, chose not to give any type of moral or spiritual guidance for his son,

 8 and chose not to provide a home or any other form of shelter and security for his son.

 9 [Id.] Because Father consciously disregarded the obligations owed to Brandon, he

10 never developed any type of parent-child relationship and therefore no disintegration

11 of the relationship was possible. [Id.] The district court concluded that because

12 Father consciously failed to meet the responsibilities of a father during Brandon’s

13 lifetime, he is not entitled to claim that status in the wrongful death proceedings, and

14 he is not entitled to receive any of the wrongful death proceeds of the settlement. [Id.]

15        While Father contends that Mother’s evidence merely concentrated on his

16 deficiencies as a father in areas not required by the statute [MIO 9], the district court’s

17 findings and conclusions clearly focus on how the evidence presented showed

18 Father’s abandonment of the essential attributes of parental responsibility for

19 Brandon. While Father argues that the district court should have resolved the parties’


                                                8
 1 conflicting assertions in his favor [DS 15-18], we defer to the fact finder, here the

 2 district court judge presiding over a bench trial, to resolve the conflicts in the

 3 evidence, to weigh the facts, and to determine the credibility of the witnesses.

 4 Buckingham v. Ryan, 1998-NMCA-012, ¶ 10, 124 N.M. 498, 953 P.2d 33 (“[W]hen

 5 there is a conflict in the testimony, we defer to the trier of fact.”); see also Las Cruces

 6 Prof’l Fire Fighters v. City of Las Cruces, 1997-NMCA-044, ¶ 12, 123 N.M. 329, 940

 7 P.2d 177 (stating that,“[t]he question is not whether substantial evidence exists to

 8 support the opposite result, but rather whether such evidence supports the result

 9 reached”); and see id. (“Additionally we will not reweigh the evidence nor substitute

10 our judgment for that of the fact finder.”).

11 CONCLUSION

12        We hold that Mother sustained her burden of showing that Father abandoned

13 Brandon prior to his death by a preponderance of the evidence. Moreover, we hold

14 that the district court’s findings are supported by substantial evidence and that the

15 district court’s findings support the district court’s conclusion that Father is not

16 entitled to receive any of the proceeds of the wrongful death settlement. Accordingly,

17 we affirm.




                                                9
1     IT IS SO ORDERED.




2
3                            MICHAEL D. BUSTAMANTE, Judge

4 WE CONCUR:


5
6 JAMES J. WECHSLER, Judge


7
8 JONATHAN B. SUTIN, Judge




                              10